DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on July 2, 2019, in which claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on July 2, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Objections
Claims 1-3, 7-12, and 16-18 are objected to because of the following informalities: claims 1-3, 7-12, and 16-18 recite a variable “N”. Such a variable “N” should be defined in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 9-11 and 18 recite the limitation "the N closest other users". There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend the claim to resolve the antecedent basis in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
At step 1, the independent claims 1 and 10 respectively recite a method and non-transitory machine readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore are process and machine, which are statutory of invention.
At step 2A, prong one, claims 1-2 and 10 recite “determining the N closest other users to the subject; learning an outreach policy for the subject using reinforcement learning based upon outreach data of the N closest other users and the subject; determining an outreach action for the subject based upon the learned outreach policy; performing the outreach action; collecting new outreach data; and determining a new value of N”.
The limitation of determining the N closest other users to the subject, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example 
The limitation of learning an outreach policy for the subject using reinforcement learning based upon outreach data of the N closest other users and the subject, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example “learning” in the context of this claim encompasses data gathering of outreach data of the N closest other users and the subject.
The limitation of determining an outreach action for the subject based upon the learned outreach policy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses an observation or evaluation of an outreach action for the subject based upon the learned outreach policy.
The limitation of performing the outreach action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses an observation or evaluation that performs the outreach action.
The limitation of collecting new outreach data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the 
The limitation of determining a new value of N, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses an observation or evaluation of a new value of N.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation is the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1-2 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites machine readable storage medium and instructions for optimizing user outreach for a subject. The machine readable storage medium and instructions are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEPE 2106.05(h)).
Collecting new outreach data represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information used in the abstract mental process of determining and learning. The machine readable storage medium and instructions are recited at a high level of generality. The “collecting new outreach data and determining a new value of N” limitation represents extra-solution activity because it is a mere nominal or tangential addition to 
Accordingly, additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 3, is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
3 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein the new value of N becomes zero”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 4, is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein the reinforcement learning includes one of Q-learning and least square policy iteration”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.



Claim 5, is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein the outreach action includes sending a message to the subject”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 6, is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim
6 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein the learned outreach policy determines the time to send the message and the content of the message”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 7, is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein determining a new value of N is based upon the new outreach data”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.




8 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein determining a new value of N is based upon a predetermined function that decreases the value of N”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 9, is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
9 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein determining the N closest other users to the subject includes calculating a distance between the subject and other users based a predetermined set of parameters in the outreach data”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Regan US 2016/0180248 in view of Nazari et al., (hereinafter “Nazari”) US 2019/0102676.
As to claim 1, Regan discloses a method of optimizing user outreach for a subject (see abstract, perform a cluster analysis on groups of users, to predict for each group, a subset of training modalities from among a larger set of learning modalities where the corresponding group has a 
determining the N closest other users to the subject (see [0064], and [0086], determining that the optimal learning set for the group is interactive simulations and E-books and similarity between users for a particular game);
learning an outreach policy for the subject  based upon outreach data of the N closest other users and the subject (see [0064], groupings of modalities where a group of users show a greater than average rate of improvement in a skill over a time period where the users focus primarily on activities in that cluster);
determining an outreach action for the subject based upon the learned outreach policy (see [0056], automatically determine an optimal set of learning modalities for the corresponding user);
performing the outreach action (see [0062], if the user performs better in learning modalities that are primarily audio than in learning modalities that are primarily visual, the system can infer that the learning should include primarily audio learning and select learning content having the "primarily audio" metadata);
collecting new outreach data (see [0086], perform a cluster analysis on a new user and the groups of users to determine one group among the groups the user is most similar); and
determining a new value of N (see [0086], present training material of the new user based on the predicted subset of the learning modalities associated with the determined one group).
However, Regan does not use reinforcement learning technique to learn an outreach policy.
 reinforcement learning across multiple environments, with the goal of learning efficient policies in real time from in-flight user data in one environment, and applying the learned policies to other environments).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Regan to use a reinforcement learning technique, in the same conventional as disclosed by Nazari in order to maximize the notion of cumulate reward, thereby encouraging desirable behaviors and discouraging undesirable ones.

As to claim 2, the combination of Regan and Nazari discloses the invention as claimed. In addition, Regan discloses the method of claim 1, further comprising repeating with the new value of N the steps of:
	determining the N closest other users to the subject (see [0064], and [0086], determining that the optimal learning set for the group is interactive simulations and E-books and similarity between users for a particular game);
learning an outreach policy for the subject  based upon outreach data of the N closest other users and the subject(see [0064] and [0080], groupings of modalities where a group of users show a greater than average rate of improvement in a skill over a time period where the users focus primarily on activities in that cluster by optimizing the learning schedule and curriculum of the user so they can achieve their goal in the required time);
determine an optimal set of learning modalities for the corresponding user);
performing the outreach action (see [0062], if the user performs better in learning modalities that are primarily audio than in learning modalities that are primarily visual, the system can infer that the learning should include primarily audio learning and select learning content having the "primarily audio" metadata);
collecting new outreach data (see [0086], perform a cluster analysis on a new user and the groups of users to determine one group among the groups the user is most similar); and
determining a new value of N (see [0086], present training material of the new user based on the predicted subset of the learning modalities associated with the determined one group).
However, Regan does not use reinforcement learning technique to learn an outreach policy.
On the other hand, Nazari discloses the use of reinforcement learning technique to learn an outreach policy (see [0155], using concurrent reinforcement learning across multiple environments, with the goal of learning efficient policies in real time from in-flight user data in one environment, and applying the learned policies to other environments).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Regan to use a reinforcement learning technique, in the same conventional as disclosed by Nazari in order to maximize the notion of cumulate reward, thereby encouraging desirable behaviors and discouraging undesirable ones.
new one.

As to claim 4, the combination of Regan and Nazari discloses the invention as claimed. In addition, Nazari discloses the method of claim 1, wherein the reinforcement learning includes one of Q-learning and least square policy iteration (see [0169], various reinforcement learning algorithms such as Q-learning where loss function).

As to claim 5, the combination of Regan and Nazari discloses the invention as claimed. In addition, Regan discloses the method of claim 1, wherein the outreach action includes sending a message to the subject (see [0183], updates the displayed list of recommended activities based on new criteria specified by the user and sends the list to the recipe tool, which becomes the added suggestions).

As to claim 6, the combination of Regan and Nazari discloses the invention as claimed. In addition, Regan discloses the method of claim 5, wherein the learned outreach policy determines the time to send the message and the content of the message (see [0183], sending the list to the recipe tool, which becomes the added suggestions)

new criteria specified by the user and sends the list to the recipe tool, which becomes the added suggestions).

As to claim 8, the combination of Regan and Nazari discloses the invention as claimed. In addition, Regan discloses the method of claim 1, wherein determining a new value of N is based upon a predetermined function that decreases the value of N (see [0063] and [0215], cluster analysis reduces the number of cases by grouping them into a smaller set of clusters, in order to produce groups or clusters of similar students based on their activities, choices and outcomes by periodically recalculating the best learning mix for each user since the user's performance on different learning modalities may change over time).

As to claim 9, the combination of Regan and Nazari discloses the invention as claimed. In addition, Nazari discloses the method of claim 1, wherein determining the N closest other users to the subject includes calculating a distance between the subject and other users based a predetermined set of parameters in the outreach data (see [0142], evaluation dataset can include inputs correlated to desired outputs, wherein the outputs from the machine-learning model can be compared to the desired outputs).

.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Regan US 2016/0180248 in view of Chang et al., (hereinafter “Chang”) US 2018/0336480.
As to claim 1, Regan discloses a method of optimizing user outreach for a subject (see abstract, perform a cluster analysis on groups of users, to predict for each group, a subset of training modalities from among a larger set of learning modalities where the corresponding group has a greater than average rate of improvement in a given skill among a plurality of available skills over a given time period), comprising:
determining the N closest other users to the subject (see [0064], and [0086], determining that the optimal learning set for the group is interactive simulations and E-books and similarity between users for a particular game);
learning an outreach policy for the subject  based upon outreach data of the N closest other users and the subject (see [0064], groupings of modalities where a group of users show a greater than average rate of improvement in a skill over a time period where the users focus primarily on activities in that cluster);
determining an outreach action for the subject based upon the learned outreach policy (see [0056], automatically determine an optimal set of learning modalities for the corresponding user);
performing the outreach action (see [0062], if the user performs better in learning modalities that are primarily audio than in learning modalities that are primarily visual, the 
collecting new outreach data (see [0086], perform a cluster analysis on a new user and the groups of users to determine one group among the groups the user is most similar); and
determining a new value of N (see [0086], present training material of the new user based on the predicted subset of the learning modalities associated with the determined one group).
However, Regan does not use reinforcement learning technique to learn an outreach policy.
On the other hand, Chang discloses the use of reinforcement learning technique to learn an outreach policy (see [0021], performing an updated evaluation of the sensor data collected over the period of time in combination with a plurality of previously collected instances of the sensor data using statistical and reinforcement learning to classify the one or more detected changes).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Regan to use a reinforcement learning technique, in the same conventional as disclosed by Chang in order to maximize the beneficial final outcome or minimize the negative final outcome, thereby the total reward can be defined as the final outcome of interest.

As to claim 2, the combination of Regan and Chang discloses the invention as claimed. In addition, Regan discloses the method of claim 1, further comprising repeating with the new value of N the steps of:
determining that the optimal learning set for the group is interactive simulations and E-books and similarity between users for a particular game);
learning an outreach policy for the subject  based upon outreach data of the N closest other users and the subject(see [0064] and [0080], groupings of modalities where a group of users show a greater than average rate of improvement in a skill over a time period where the users focus primarily on activities in that cluster by optimizing the learning schedule and curriculum of the user so they can achieve their goal in the required time);
determining an outreach action for the subject based upon the learned outreach policy (see [0056], automatically determine an optimal set of learning modalities for the corresponding user);
performing the outreach action (see [0062], if the user performs better in learning modalities that are primarily audio than in learning modalities that are primarily visual, the system can infer that the learning should include primarily audio learning and select learning content having the "primarily audio" metadata);
collecting new outreach data (see [0086], perform a cluster analysis on a new user and the groups of users to determine one group among the groups the user is most similar); and
determining a new value of N (see [0086], present training material of the new user based on the predicted subset of the learning modalities associated with the determined one group).
However, Regan does not use reinforcement learning technique to learn an outreach policy.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Regan to use a reinforcement learning technique, in the same conventional as disclosed by Chang in order to maximize the beneficial final outcome or minimize the negative final outcome, thereby the total reward can be defined as the final outcome of interest.

As to claim 3, the combination of Regan and Chang discloses the invention as claimed. In addition, Regan discloses the method of claim 2, wherein the new value of N becomes zero (see [0195], represent the curve as an array of several values ranging from -3 to 3 in increments of 0.06 ( 6/100), wherein the new value will become 0 at a point. If a user answers a question correctly, the probability P is calculated for each value. Then the array is updated by multiplying the old value by the new one.

As to claim 4, the combination of Regan and Chang discloses the invention as claimed. In addition, Chang discloses the method of claim 1, wherein the reinforcement learning includes one of Q-learning and least square policy iteration (see [0102], Q-learning is a way to construct high-quality policies).

new criteria specified by the user and sends the list to the recipe tool, which becomes the added suggestions).

As to claim 6, the combination of Regan and Chang discloses the invention as claimed. In addition, Regan discloses the method of claim 5, wherein the learned outreach policy determines the time to send the message and the content of the message (see [0183], sending the list to the recipe tool, which becomes the added suggestions)

As to claim 7, the combination of Regan and Chang discloses the invention as claimed. In addition, Regan discloses the method of claim 1, wherein determining a new value of N is based upon the new outreach data (see [0183], updates the displayed list of recommended activities based on new criteria specified by the user and sends the list to the recipe tool, which becomes the added suggestions).

As to claim 8, the combination of Regan and Chang discloses the invention as claimed. In addition, Regan discloses the method of claim 1, wherein determining a new value of N is based upon a predetermined function that decreases the value of N (see [0063] and [0215], cluster analysis reduces the number of cases by grouping them into a smaller set of clusters, in order to produce groups or clusters of similar students based on their activities, choices and outcomes user since the user's performance on different learning modalities may change over time).

As to claim 9, the combination of Regan and Chang discloses the invention as claimed. In addition, Chang discloses the method of claim 1, wherein determining the N closest other users to the subject includes calculating a distance between the subject and other users based a predetermined set of parameters in the outreach data (see [0142], evaluation dataset can include inputs correlated to desired outputs, wherein the outputs from the machine-learning model can be compared to the desired outputs).(see [0048] and [0133], activity level recommendations can be made based at least in part on relative weight changes to align with similar user data for another user that reached a similar target result by providing a plan to reach an end goal, such as a target weight or ability to run a target distance within a limited time, using an ideal model rather than insight into what users can achieve and what users are willing to achieve

As to claims 10-18, claims 10-18 are non-transitory machine readable storage medium having stored therein program instruction for executing the method of claims 1-9. They are rejected under the same rationale.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Regan US 2016/0180248 in view of Grua et al., (hereinafter “Grua”), Article entitled “Exploring Clustering Techniques for Effective Reinforcement Learning based Personalization for Health and Wellbeing”.
cluster analysis on groups of users, to predict for each group, a subset of training modalities from among a larger set of learning modalities where the corresponding group has a greater than average rate of improvement in a given skill among a plurality of available skills over a given time period), comprising:
determining the N closest other users to the subject (see [0064], and [0086], determining that the optimal learning set for the group is interactive simulations and E-books and similarity between users for a particular game);
learning an outreach policy for the subject  based upon outreach data of the N closest other users and the subject (see [0064], groupings of modalities where a group of users show a greater than average rate of improvement in a skill over a time period where the users focus primarily on activities in that cluster);
determining an outreach action for the subject based upon the learned outreach policy (see [0056], automatically determine an optimal set of learning modalities for the corresponding user);
performing the outreach action (see [0062], if the user performs better in learning modalities that are primarily audio than in learning modalities that are primarily visual, the system can infer that the learning should include primarily audio learning and select learning content having the "primarily audio" metadata);
collecting new outreach data (see [0086], perform a cluster analysis on a new user and the groups of users to determine one group among the groups the user is most similar); and
 user based on the predicted subset of the learning modalities associated with the determined one group).
However, Regan does not use reinforcement learning technique to learn an outreach policy.
On the other hand, Grua discloses the use of reinforcement learning technique to learn an outreach policy (see page 813, col.2, para.2, cluster-based reinforcement learning that has been proposed to improve the learning speed, wherein users who show similar behaviour are clustered and one policy is learned for each individual cluster).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Regan to use a reinforcement learning technique, in the same conventional as disclosed by Grua in order to maximize the beneficial final outcome or minimize the negative final outcome, thereby the total reward can be defined as the final outcome of interest.

As to claim 2, the combination of Regan and Grua discloses the invention as claimed. In addition, Regan discloses the method of claim 1, further comprising repeating with the new value of N the steps of:
	determining the N closest other users to the subject (see [0064], and [0086], determining that the optimal learning set for the group is interactive simulations and E-books and similarity between users for a particular game);
learning an outreach policy for the subject  based upon outreach data of the N closest other users and the subject(see [0064] and [0080], groupings of time period where the users focus primarily on activities in that cluster by optimizing the learning schedule and curriculum of the user so they can achieve their goal in the required time);
determining an outreach action for the subject based upon the learned outreach policy (see [0056], automatically determine an optimal set of learning modalities for the corresponding user);
performing the outreach action (see [0062], if the user performs better in learning modalities that are primarily audio than in learning modalities that are primarily visual, the system can infer that the learning should include primarily audio learning and select learning content having the "primarily audio" metadata);
collecting new outreach data (see [0086], perform a cluster analysis on a new user and the groups of users to determine one group among the groups the user is most similar); and
determining a new value of N (see [0086], present training material of the new user based on the predicted subset of the learning modalities associated with the determined one group).
However, Regan does not use reinforcement learning technique to learn an outreach policy.
On the other hand, Grua discloses the use of reinforcement learning technique to learn an outreach policy (see page 813, col.2, para.2, cluster-based reinforcement learning that has been proposed to improve the learning speed, wherein users who show similar behaviour are clustered and one policy is learned for each individual cluster).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Regan to use a 

As to claim 3, the combination of Regan and Grua discloses the invention as claimed. In addition, Grua discloses the method of claim 2, wherein the new value of N becomes zero (see page 816, col.1 para.3, if an agent works out three days in a row its current fatigue level is equal to three and when the fourth day the agent does not workout the fatigue level gets reset to 0).

As to claim 4, the combination of Regan and Grua discloses the invention as claimed. In addition, Grua discloses the method of claim 1, wherein the reinforcement learning includes one of Q-learning and least square policy iteration (see page 814, col.2, last paragraph, Q-learning is a way to construct high-quality policies).

As to claim 5, the combination of Regan and Grua discloses the invention as claimed. In addition, Regan discloses the method of claim 1, wherein the outreach action includes sending a message to the subject (see [0183], updates the displayed list of recommended activities based on new criteria specified by the user and sends the list to the recipe tool, which becomes the added suggestions).





As to claim 7, the combination of Regan and Grua discloses the invention as claimed. In addition, Regan discloses the method of claim 1, wherein determining a new value of N is based upon the new outreach data (see [0183], updates the displayed list of recommended activities based on new criteria specified by the user and sends the list to the recipe tool, which becomes the added suggestions).

As to claim 8, the combination of Regan and Grua discloses the invention as claimed. In addition, Regan discloses the method of claim 1, wherein determining a new value of N is based upon a predetermined function that decreases the value of N (see [0063] and [0215], cluster analysis reduces the number of cases by grouping them into a smaller set of clusters, in order to produce groups or clusters of similar students based on their activities, choices and outcomes by periodically recalculating the best learning mix for each user since the user's performance on different learning modalities may change over time).

As to claim 9, the combination of Regan and Grua discloses the invention as claimed. In addition, Grua discloses the method of claim 1, wherein determining the N closest other users to the subject includes calculating a distance between the subject and other users based a 

As to claims 10-18, claims 10-18 are non-transitory machine readable storage medium having stored therein program instruction for executing the method of claims 1-9. They are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180293498 (involved in training and assembling an AI model using hierarchical-decomposition deep reinforcement learning by utilizing an AI engine for use in various neural networks. Uses include but are not limited to recurrent neural network, recursive neural network, feed-forward neural network, convolutional neural network, deep belief network, and convolutional deep belief network in order to reduce number of iterations of tests and overall time needed to complete circularity test. The apparatus increases systems capability to extract and optimize large and complex simulations and data, thus reducing duration of training to accomplish a complex task) .

Article entitled “A Multi-View Deep Learning Approach for Cross Domain
User Modeling in Recommendation Systems“ (involved in allowing the model to learn relevant user behavior patterns and give useful recommendations for users who do not have any interaction with the service, given that they have adequate search and browsing history).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 7, 2021